DETAILED ACTION
Claims 1-5, 7-13 and 21-28 are pending in the current application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remarks, filed 4/1/21, with respect to the rejection of claim 1 under 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Zimmerman (Pub. No. US 2017/0372068 A1) [0015] lines 1-3, [0018] lines 1-5 and claim 1, where it shows being able to identify the locations of objects in code without executing the analyzed/inspected code and thus viewed as also identifying the locations/positions wherein a change of state of target object occurs.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Malkin et al. (Pub. No. US 2014/0282388 A1), in view of Vaidya et al. (Pub. No. US 2013/0238768 A1), in view of Zimmerman (Pub. No. US 2017/0372068 A1) in view of Mattson et al. (Patent No. 5,911,073) and further in view of Levit-Gurevich et al. (Pub. No. US 2019/0034316 A1).

As to claim 1, Malkin discloses a computer-implemented method, comprising: receiving a monitoring configuration information that defines one or more aspects of an application to monitor during execution of the application, determine a target object that is to be monitored, wherein the target object includes at least one variable defined in source code of an application (Malkin [0017] lines 1-10; which shows a monitoring unit that receives reports to monitor, viewed as monitoring configuration information, variables/objects in the code, viewed as target variables/objects).

Malkin does not specifically disclose receiving a monitoring configuration file that defines one or more aspects of an application to monitor during execution of the application; parsing in response to receiving the monitoring configuration file, by a 

However, Vaidya discloses receiving a monitoring configuration file that defines one or more aspects of an application to monitor during execution of the application (Vaidya [0212] lines 1-8 and [0214]-[0217]; which shows being able to analyzing the configuration file, thus the file has been received where the configuration file includes);
parsing in response to receiving the monitoring configuration file, by a processor, the monitoring configuration file to determine a target object that is to be monitored, (Vaidya [0212] lines 1-8 and [0214]-[0217]; which shows being able to parse the configuration file and able to determine specific object/variable information from the parsing where it is disclosed specifically above the target of an object/variable information for monitoring).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Vaidya, showing the specifics of parsing configuration file information, into the configuration monitoring system of Malkin, for the purpose of being able to increase code efficiency by being able to more easily analyze file information and remove duplicate instructions, as taught by Vaidya [0213]

Malkin as modified by Vaidya does not specifically disclose analyzing, automatically by the processor, without executing the source code, the source code of the application to determine one or more positions of the target object in the source 

However, Zimmerman discloses analyzing, automatically by the processor, without executing the source code, the source code of the application to determine one or more positions of the target object in the source code of the application, wherein the one or more positions corresponds to lines of code that change the state of the target object (Zimmerman [0015] lines 1-3, [0018] lines 1-5 and claim 1; where it shows being able to identify the locations of objects in code without executing the analyzed/inspected code and thus viewed as also identifying the locations/positions wherein a change of state of target object occurs, where the specifics of the target object is seen disclosed specifically above).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date, to incorporate the teachings of Zimmerman showing the determining positions of object into the monitoring code of Malkin as modified by Vaidya, for the purpose of being able to identity object to provide corrective actions if necessary, as taught by Zimmerman [0011] lines 1-5 and [0015] lines 1-3. 

Malkin as modified by Vaidya and Zimmerman does not specifically disclose inserting, automatically by the processor, a logging command at each of the one or more positions.

which shows as part of dynamic debugging being able to specify commands/instructions for logging of information associated with the instrumentation of code for specific instruction, where it is disclosed above that the monitoring/instrumentation can occur at specific variable/object locations).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Mattson as modified by Vaidya and Zimmerman, showing inserting automatically logging commands, into the monitoring code system of Malkin, for the purpose of increasing usability by providing dynamic optimization, as taught by Mattson Col. 6 lines 41-48

Malkin as modified by Vaidya, Zimmerman and Mattson as modified does not specifically disclose monitoring a state of the target object in response to the application being traced to a location corresponding to at least one of the one or more position by executing the logging command, wherein the monitoring includes determining a value of the at least one variable when the application executes the logging command.

However, Levit-Gurevich discloses monitoring a state of the target object in response to the application being traced to a location corresponding to at least one of the one or more position by executing the logging command, wherein the monitoring includes determining a value of the at least one variable when the application executes which is able to show that the profiling/monitoring code inserted at a specific location so that when a trace arrives at that location the profiling/monitoring/analysis is performed, where it is disclosed above that the monitoring and records the variable including information such a location and value).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Levit-Gurevich, showing monitoring code when reaching a specific point, into the monitoring code system of Malkin as modified by Vaidya, Zimmerman and Mattson, for the purpose of helping the developer identify code to optimize, as taught by Levit-Gurevich [0002] and [0012].

As to claim 2, Malkin as modified by Vaidya,  Zimmerman, Mattson and Levit-Gurevich discloses generating, by the compiler the logging command for logging the state of the target object (Mattson Col. 3 lines 13-17, Col. 4 lines 51-53 and Col. 6 43-55 and lines 60-64; which is able to show tied to the compilers logging instruction/commands for logging useful information in development for specific instructions, where it is viewed that the useful information can include associated state information for code instruction)
wherein inserting the logging command at each of the one or more positions comprises adding, by the compiler and into object code that is built from the source code, a first logging command at a location corresponding to the first position of the one or more positions in the source code (Mattson Col. 3 lines 13-17, Col. 4 lines 51-53 and which is able to show tied to the compilers logging instruction/commands for logging useful information in development for specific instructions, where it is seen disclosed above that profiling/monitoring code can be inserted as specific locations/position where the specifics of the one or more positions of the object/variable also disclosed in details above).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Mattson, showing inserting automatically logging commands, into the monitoring code system of Malkin as modified by Vaidya and Zimmerman, for the purpose of increasing usability by providing dynamic optimization, as taught by Mattson Col. 6 lines 41-48

As to claim 3, Malkin as modified by Vaidya, Zimmerman, Mattson, Levit-Gurevich discloses searching for a candidate position in the source code at which an address of the target object is accessed by a request (Levit-Gurevich [0032] lines 17-24; which shows being able to search for a particular location of the target object being requested); and
identifying the candidate position as one of the one or more position (Levit-Gurevich [0032] lines 17-24; which shows being able to insert information at the particular location tied to the target object request and thus viewed as identifying the position).



As to claim 10, Malkin as modified by Vaidya, Zimmerman, Mattson and Levit-Gurevich discloses a system comprising: a computer-readable memory unit (Malkin [0031] lines 1-4); and
a processor communicatively coupled to the computer-readable memory unit, the processor being configured to perform a method comprising (Malkin [0031] lines 1-4):


Malkin does not specifically disclose generating, automatically by the compiler, a logging command for logging a state of the target object.

However, Mattson discloses generating, automatically by the compiler, a logging command for logging a state of the target object (Mattson Col. 3 lines 13-17, Col. 4 lines 51-53 and Col. 6 43-55 and lines 60-64; which is able to show tied to the compilers logging instruction/commands for logging useful information in development for specific instructions, where it is viewed that the useful information can include associated state information for code instruction). 



The remaining limitations of claim 10 are comparable to claim 1 above and rejected under the same reasoning.

As to claim 11, Malkin as modified by Vaidya, Zimmerman, Mattson and Levit-Gurevich discloses wherein the method performed by the processor further comprises: compiling, by the compiler, the source code into binary object code, wherein the binary object code includes the logging command (Mattson Col. 4 lines 51-53 and Col. 6 43-55 and lines 60-64; which is able compilers for code information tied to logging instruction/commands for logging useful information where it is disclosed above that instruction/commands can be inserted into the object code).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Mattson, showing inserting automatically logging commands, into the monitoring code system of Malkin as modified by Vaidya and Zimmerman, for the purpose of increasing usability by providing dynamic optimization, as taught by Mattson Col. 6 lines 41-48.

As to claim 12, Malkin as modified by Vaidya, Zimmerman, Mattson and Levit-Gurevich discloses, wherein the analyzing the source code of the application to determine the monitored position comprises: searching for a candidate position in the source code at which an address of the target object is accessed by a request (Levit-Gurevich [0032] lines 17-24; which shows being able to search for a particular location of the target object being requested); and
identifying the candidate position as the monitored position (Levit-Gurevich [0032] lines 17-24; which shows being able to insert information at the particular location tied to the target object request and thus viewed as identifying the position).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Levit-Gurevich, showing monitoring code when reaching a specific point, into the monitoring code system of Malkin as modified by Vaidya, Zimmerman and Mattson, for the purpose of helping the developer identify code to optimization, as taught by Levit-Gurevich [0002] and [0012].

Claims 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Malkin, Vaidya, Zimmerman, Mattson and Levit-Gurevich as applied to claims 3 and 12 above, and further in view of Miadowicz et al. (Pub. No. US 2015/0178057 A1).

As to claims 4, Malkin as modified by Vaidya, Zimmerman, Mattson and Levit-Gurevich does not specifically disclose determining that a type of target matches type of an object accessed by the request at the candidate position.

However, Miadowicz discloses determining that a type of target matches type of an object accessed by the request at the candidate position (Miadowicz [0123] lines 13-21; which shows a check comparison code that is able to match the object type which in view of above disclosed information shows the specifics object/variable information including location information)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Miadowicz, showing matching object types, into the monitoring code system of Malkin as modified by Vaidya, Zimmerman, Mattson and Levit-Gurevich for the purpose of helping my assigning more detail meaning to information and thus increase detail of understanding, as taught by Miadowicz [0004] and [0123].

As to claim 13, Malkin as modified by Vaidya, Zimmerman ,Mattson, Levit-Gurevich, and Miadowicz discloses identifying the candidate position as the position in response to a type of the target object being matched with a type of an object accessed by the request (Miadowicz [0123] lines 13-21; which shows a determination of a match between types of target object where it is disclosed in detail above that the object/variable monitoring information includes identifying the location associated with it).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Miadowicz, showing matching object types, into the monitoring code system of Malkin as modified by Vaidya, Zimmerman, Mattson and Levit-Gurevich for the purpose of helping my assigning more detail meaning to information and thus increase detail of understanding, as taught by Miadowicz [0004] and [0123].

Claims 5 are rejected under 35 U.S.C. 103 as being unpatentable over Malkin, Vaidya, Zimmerman, Mattson and Levit-Gurevich as applied to claim 2 above, and further in view of Chiodo et al. (Pub. No. US 2010/0313186 A1).

As to claims 5 Malkin as modified by Vaidya, Zimmerman, Mattson and Levit-Gurevich does not specifically disclose determining, based on the parsing, a scope in the source code for monitoring the target object, wherein the one or more positions are within the scope in the source code.

However, Chiodo disclose determining, based on the parsing, a scope in the source code for monitoring the target object, wherein the one or more positions are within the scope in the source code (Chiodo [0040] lines 5-12; which shows a record of the determined information associated with the analysis/monitoring of information that includes the location and scope in the source code of determined information, where it is disclosed specifically above the specifics of a parse analysis of code).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Chiodo, showing determine scope and location of source code information, into the monitoring code system of Malkin as modified by Vaidya, Zimmerman, Mattson and Levit-Gurevich for the purpose of providing more detailed information for analysis thus being able to create more accurate picture based on analysis, as taught by Chiodo [0040].

Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Malkin, Vaidya, Zimmerman, Mattson, Levit-Gurevich and Chiodo as applied to claim 5   above, and further in view of Tarditi et al. (Pub. No. US 2006/0212861 A1).

As to claim 7, Malkin as modified by Vaidya, Zimmerman, Mattson, Levit-Gurevich and Chiodo does not specifically disclose determining a format of the target object based on an intermediate representation obtained from the compiler that compiles the source code and builds the object code from the source code; and wherein the logging command is generated based on the format.

However, Tarditi discloses determining a format of the target object based on an intermediate representation obtained from the compiler that compiles the source code and builds the object code from the source code (Tarditi [0025] lines 3-6 and [0032] which shows being able to determine the associated type/format associated with the object based on the intermediate representation); and
wherein the logging command is generated based on the format (Tarditi [0032] lines 1-15 and [0033] lines 1-8; which shows generating of a record/log based on the format, and it is disclosed in more detail above that specifics of a logging command).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Tarditi, showing the determining format type information, into the updating system of Malkin as modified by Vaidya, Zimmerman, Mattson, Levit-Gurevich and Chiodo, for the purpose of helping to maintain type information in the intermediate language representation, as taught by Tarditi [0004] and [0032].

As to claim 8, Malkin as modified by Vaidya, Zimmerman, Mattson, Levit-Gurevich, Chiodo and Tarditi discloses determining one or more readable strings for logging the state of the target object based on the intermediate representation (Tarditi [0025] lines 3-6 and [0032] lines 1-15; which shows being able to determine the associated type/format, including string information type/format, associated with the object based on the intermediate representation); and
generating the logging command based on the one or more readable strings (Tarditi [0032] lines 1-15 and [0033] lines 1-8; which shows generating of a record/log based on the type/format including string information type, and it is disclosed in more detail above that specifics of a logging command).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Tarditi, showing the determining format type information, into the updating system of Malkin as modified by Vaidya, Mattson, Zimmerman, Levit-Gurevich and Chiodo, for the purpose of helping to maintain type information in the intermediate language representation, as taught by Tarditi [0004] and [0032].

As to claim 9, Malkin as modified by Vaidya, Zimmerman, Mattson, Levit-Gurevich, Chiodo and Tarditi discloses executing the application with the logging command (Mattson Col. 6 44-55 and lines 60-64; which shows that the instrumentation code that is inserted that includes the logging command can be executed/run and thus would collect/log monitor the desired information);
determining, automatically by the processor, based on the analyzed output, that the application contains a bug (Mattson Col. 6 lines 60-64; which shows that the analysis/instrumentation can be tied for debugging and performed automatically which is used for detection of bugs/errors).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Mattson, showing inserting automatically logging commands, into the monitoring code system of Malkin as modified by Vaidya and Zimmerman, for the purpose of increasing usability by providing dynamic optimization, as taught by Mattson Col. 6 lines 41-48.

Malkin as modified by Vaidya, Zimmerman and Mattson does not specifically disclose analyzing, automatically by the processor, output generated by execution of the logging command when the application traces to the location; modifying, automatically by the processor, the source code to remove the bug.

However, Levit-Gurevich discloses analyzing, automatically by the processor, output generated by execution of the logging command when the application traces to the location (Levit-Gurevich [0012] lines 3-6 , [0020] lines 20-23, [0032] lines 17-24; which shows that the instrumentation code that is inserted that includes the profiling instruction that can be executed/run automatically  collect/log monitor the desired information that can be executed for the purpose on analyzing the generated information when traced to a specific location); and
modifying, automatically by the processor, the source code to remove the bug (Levit-Gurevich [0002] lines 1-2, [0013] lines 17-22 and [0020] lines 20-23; which shows the use of tools to debug source code, which is viewed as including the removal of the bug from the source code automatically).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Levit-Gurevich, showing monitoring code when reaching a specific point, into the monitoring code system of Malkin as modified by Vaidya, Zimmerman and Mattson, for the purpose of helping the developer identify code to optimization, as taught by Levit-Gurevich [0002] and [0012].

Claims 21 rejected under 35 U.S.C. 103 as being unpatentable over Malkin, Vaidya, Zimmerman, Mattson and Levit-Gurevich as applied to claims 3 and 12 above, and further in view of Wagner (Patent No. US 10,353,678 B1).

As to claim 21, Malkin as modified by Vaidya, Zimmerman, Mattson and Levit-Gurevich discloses wherein the monitoring configuration file establishes a rule that only positions in the source code where a value of the target object would be changed by execution of the code at those positions are to be monitored, and wherein identifying the one or more positions of the target object comprises: identifying a plurality of positions in the source code that include the target object (Malkin [0017] lines 1-10; which shows the monitoring of the objects/variables to be monitoring include the location/position of the target object/variable to be monitoring). 

Malkin as modified by Vaidya does not specifically disclose determining based on the analyzing the one or more lines of code, a first set of positions and a second set of positions.

However, Zimmerman discloses determining based on the analyzing the one or more lines of code, a first set of positions and a second set of positions (Zimmerman [0015] lines 1-3, [0018] lines 1-5 and claim 1; which shows being able to perform analysis to determine location/positions associated with target object thus viewed as being able to determine a first and second position if plurality of positions/locations are available to determine)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date, to incorporate the teachings of Zimmerman showing the determining positions of object into the monitoring code of Malkin as modified by Vaidya, for the purpose of being able to identity object to provide corrective actions if necessary, as taught by Zimmerman [0011] lines 1-5 and [0015] lines 1-3. 

Malkin as modified by Vaidya, Zimmerman and Mattson does not specifically disclose wherein the first set of positions includes positions in the source code where the value of the target object is not changed by execution of the code at that position and the second set of positions includes positions in the source code where the value of the target object is changed by execution of the code at that position; and selecting, as the one or more positions, the second set of positions.

However, Levit-Gurevich discloses selecting, as the one or more positions, the second set of positions (Levit-Gurevich [0032] lines 17-24; which shows the ability to insert instrumentation instructions at a particular location and thus viewed as selecting a particular location to insert those instructions and can be viewed as including the above disclose second positions).



Malkin as modified by Vaidya, Zimmerman, Mattson and Levit-Gurevich does not specifically discloses analyzing one or more lines of code at each position of the plurality of positions in the source code to determine whether the one or more lines of cade at each position would, if executed change the value of the target object; determining based on the analyzing the one or more lines of code a first set of positions and a second set of positions; wherein the first set of positions includes positions in the source code where the value of the target object would not be changed by execution of the one or more lines of code at that position and the second set of positions includes positions in the source code where the value of the target object would be changed by execution of the one or more lines of code at that position.

However, Wagner discloses analyzing one or more lines of code at each position of the plurality of positions in the source code to determine whether the one or more lines of code at each position would, if executed change the value of the target object (Wagner Abstract lines 1-5, Col. 3 lines 35-52;  which shows the ability to determine based on analysis where code characteristics, viewed as including the value associated with target object, change based on analysis performed without execution, where it is disclosed specifically above the specifics of being able to determine the specifics positions of target object without execution the code, thus together can be viewed as showing being able to determine value/characteristic information changes at the determined location);
 wherein the first set of positions includes positions in the source code where the value of the target object would not be changed by execution of the one or more lines of code at that position and the second set of positions includes positions in the source code where the value of the target object would be changed by execution of the one or more lines of code at that position (Wagner Abstract lines 1-5, Col. 3 lines 35-52; where it shows the ability to determine a change in the characteristics of code thus also would be able to determine when a change does not occur, where it is seen disclosed specifically above the ability to determine the location/position of the object thus together can be viewed as disclosing a first and second set of positions where one is able to indicate where change would occur and the other would indicate where not occur).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Wagner, showing the determining changed values, into the monitoring system of Malkin as modified by Vaidya, Zimmerman, Mattson and Levit-Gurevich, for the purpose of increasing usability by being able to provided additional assistance to users developing code, as taught by Wagner Col. 3 lines 35-39.

Claims 22 is rejected under 35 U.S.C. 103 as being unpatentable over Malkin Vaidya, Zimmerman, Mattson and Levit-Gurevich as applied to claims 1 above, and further in view of al-Arnaouti (Pub. No. US 2018/0143950 A1).

As to claim 22, Malkin as modified by Vaidya, Zimmerman, Mattson and Levit-Gurevich disclose analyzing, by a parser, the monitoring configuration file to determine which objects in the source code are target objects, and to determine the one or more monitoring rules associated with each target object (Malkin [0017] lines 1-10; which shows the ability to search/examiner/parse for objects/variable to exhibit anomalous or unusual properties viewed as a rule and thus determine when a rule applies to the monitored object/variable, where it is disclosed specifically above the details of the monitoring configuration file information).

Malkin as modified by Vaidya, Zimmerman, Mattson and Levit-Gurevich does not specifically disclose, wherein the monitoring configuration file includes a list of target objects, each target object in the list of target object having an associated identifier and one or more monitoring rules that define when the target object is to be monitored, and wherein analyzing the source code of the application to determine the one or more positions of the target object.

However, al-Arnaouti discloses wherein the monitoring configuration file includes a list of target objects, each target object in the list of target object having an associated identifier and one or more monitoring rules that define when the target object is to be which shows a list of information where ids, rules and target object are linked together, which in light of above disclosed information showing rules for determining with object/variables are to be monitored and including the location/positions of the object/variables to be monitored based on the analysis/monitoring of code information).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of al-Arnaouti, showing methods of managing information, into the monitoring system of Malkin as modified by Vaidya, Zimmerman, Mattson and Levit-Gurevich for the purpose of increasing effectiveness of the management of object information, as taught by al-Arnaouti [0046].

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Malkin, Vaidya, Zimmerman, Mattson and Levit-Gurevich as applied to claims 1 above, and further in view of Pieronek (Patent No. US 7,908,020 B2).

As to claim 23, Malkin as modified by Vaidya, Zimmerman, Mattson and Levit-Gurevich discloses monitoring the state of the target object includes monitoring a value of the variables during execution of the application in a debugging environment (Mattson Col. 3 lines 13-17, Col. 4 lines 51-53 and Col. 6 43-55 and lines 60-64; which is able to show logging instruction/commands for logging/monitoring useful information in development for specific instructions, where it is viewed that the useful information can include associated state information for code instruction as prat of a debugging step).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Mattson, showing inserting automatically logging commands, into the monitoring code system of Malkin as modified by Vaidya and Zimmerman for the purpose of increasing usability by providing dynamic optimization, as taught by Mattson Col. 6 lines 41-48

Malkin as modified by Vaidya, Zimmerman, Mattson and Levit-Gurevich does not specifically disclose the target object is defined by a class having two or more types, each type having an associated variable; the monitoring configuration file identifies the target object by its class; the method further comprises determining, based on a definition of the class, each of the two or more variables of the target object; identifying the one or more positions of the target object includes identifying positions of each of the two or more variables in the source code.

However, Pieronek discloses the target object is defined by a class having two or more types, each type having an associated variable (Pieronek Col. 22 lines 61-63 and claim 11 lines 11-24; which shows a class set up with can include two variable types, where it is disclosed in detail above about the target object);
the monitoring configuration files identifies the target object by its class (Pieronek Col. 22 lines 61-63 and claim 11 lines 11-24; which shows the association between 
the method further comprises determining, based on a definition of the class, each of the two or more variables of the target object (Pieronek Col. 22 lines 61-63 and claim 11 lines 11-24; which shows a class definition including define the objects are variable that can be part of the standardized class);
identifying the one or more positions of the target object includes identifying positions of each of the two or more variables in the source code (Pieronek Col. 22 lines 61-63 and claim 11 lines 11-24; which shows being able to determine two or more variables, where it is disclosed in detail above how the monitoring of object/variable can include the position/location information of the monitored variables).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Pieronek, showing details in software monitoring, into the monitoring system of Malkin as modified by Vaidya, Zimmerman, Mattson and Levit-Gurevich, for the purpose of increase the ease of maintenance and support of the software system, as taught by Pieronek Col. 1 lines 40-50 and Col. 22 lines 61-63.

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Malkin Vaidya, Zimmerman, Mattson and Levit-Gurevich as applied to claims 10 above, and further in view of Kumar et al. (Pub. No. US 2016/0048446 A1) and further in view of Becker (Pub. No. Us 2009/0007065 A1).

As to claim 24, Malkin as modified by Vaidya, Zimmerman, Mattson and Levit-Gurevich does not specifically disclose determining, based on the monitoring, that the application contains a bug that affects the state of the target object at the monitored position; modifying the source code to remove the bug from the application; removing, automatically, the logging command from the source code; and compiling, by the compiler and after removing the logging command from the source code, the source code into binary object code for the application.

However, Kumar discloses determining, based on the monitoring, that the application contains a bug that affects the state of the target object at the monitored position (Kumar [0069] lines 4-11; which shows the ability to through monitoring to detect errors associated with change of state or an error is associated with a particular location in the code, which as seen disclosed above monitoring at a specific/location position);
modifying the source code to remove the bug from the application (Kumar [0017] lines 1-3 and [0069] lines 4-11; which shows being able to use tool to debug issues which is viewed as correcting the detected bug viewed as a removal of the bug).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Kumar, showing detection of bugs that effect state, into the code monitoring system of Malkin as modified by Vaidya, Zimmerman, Mattson and Levit-Gurevich for the purpose of improving the detail of 

Malkin as modified by Vaidya, Zimmerman, Mattson, Levit-Gurevich and Kumar does not specifically disclose removing, automatically, the logging command from the source code; and compiling, by the compiler and after removing the logging command from the source code, the source code into binary object code for the application.

However, Becker discloses removing, automatically, the logging command from the source code (Becker [0044] lines 7-9; which shows the ability to remove the logging statement/command from the source code); and 
compiling, by the compiler and after removing the logging command from the source code, the source code into binary object code for the application. (Becker [0007] lines 1-4 and [0044] lines 7-9; which shows the compiling the source code, which can be viewed as the code with the removed logging command/instruction).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Becker, showing the removing of the logging commands form source code, into the monitoring system of Malkin as modified by Vaidya, Zimmerman, Mattson, Levit-Gurevich and Kumar, for the purpose of complexity of clutter associated with source code, as taught by Becker [0044].

Claims 25 is rejected under 35 U.S.C. 103 as being unpatentable over Malkin et al. (Pub. No. US 2014/0282388 A1), in view of Vaidya et al. (Pub. No. US 2013/0238768 A1), in view of Wagner (Patent No. US 10,353,678 B1), and further in view of Mattson et al. (Patent No. 5,911,073) and further in view.

As to claim 25, Malkin discloses a computer program product for detecting bugs in an application, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor to cause the processor to perform a method comprising: receiving a monitoring configuration information that defines one or more aspects of an application to monitor during execution of the application, determine a target object that is to be monitored (Malkin [0017] lines 1-10; which shows a monitoring unit that receives reports to monitor, viewed as monitoring configuration information, variables/objects in the code, viewed as target variables/objects);
identifying a plurality of positions of the target object in the source code of the application (Malkin [0017] lines 1-10; which shows that ability to search/analyze to code for the variable/object that are to be monitored, where the monitored information of the object/variable includes the locations/positions in the code of target object/variable).

Malkin does not specifically disclose receiving a monitoring configuration file; parsing in response to receiving the monitoring configuration file, by a processor, the monitoring configuration file to determine a target object that is to be monitored.

which shows being able to analyzing the configuration file, thus the file has been received where the configuration file includes);
parsing the monitoring configuration file to determine a target object that is to be monitored (Vaidya [0212] lines 1-8 and [0214]-[0217]; which shows being able to parse the configuration file and able to determine specific object/variable information from the parsing where it is disclosed specifically above the target of an object/variable information for monitoring).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Vaidya, showing the specifics of parsing configuration file information, into the configuration monitoring system of Malkin, for the purpose of being able to increase code efficiency by being able to more easily analyze file information and remove duplicate instructions, as taught by Vaidya [0213]

Malkin as modified by Vaidya does not specifically disclose analyzing, without executing the source code, one or more lines of code at each of the plurality of positions to determine whether the one or more lines of code at each respective position change a state of the target object; determining, based on the analyzing, a first set of positions of the plurality of positions wherein the first set of positions includes one or more positions having lines of code that change the state of the target object.

 which shows the ability to determine based on analysis where code characteristics, viewed as including the value associated with target object, change based on analysis performed without execution of the code, where it is disclosed specifically above the specifics of being able to determine the specifics positions of target object thus viewed as including the lines of code, thus together can be viewed as showing being able to determine value/characteristic information changes at the determined location/position viewed as including one or more lines of code); 
determining, based on the analyzing, a first set of positions of the plurality of positions wherein the first set of positions includes one or more positions having lines of code that change the state of the target object (Wagner Abstract lines 1-5, Col. 3 lines 35-52;  which shows the ability to determine based on analysis where code characteristics, viewed as including the value associated with target object, change based on analysis performed without execution of the code, where it is disclosed specifically above the specifics of being able to determine the specifics positions of target object thus together can be viewed as showing being able to determine location/positions where code characteristics/values change)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Wagner, showing the determining 

Malkin as modified by Vaidya and Wagner does not specifically disclose inserting, automatically by the processor, a logging command at each of the one or more positions.

However, Mattson discloses inserting, a logging command at each of the one or more positions of the first set of positions (Mattson Col. 6 lines 43-55 and 60-64; which shows as part of dynamic debugging being able to specify commands/instructions for logging of information associated with the instrumentation of code for specific instruction locations, where it is disclosed above that the monitoring/instrumentation can occur at specific variable/object locations).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Mattson, showing inserting automatically logging commands, into the monitoring code system of Malkin as modified by Vaidya and Wagner, for the purpose of increasing usability by providing dynamic optimization, as taught by Mattson Col. 6 lines 41-48.

Claims 27-28 is rejected under 35 U.S.C. 103 as being unpatentable over Malkin, Vaidya, Wagner and Mattson as applied to claims 25 above, and further in view of Schmelter et al. (Pub. No. US 2008/0243970 A1).

As to claim 27,  Malkin as modified by Vaidya Wagner and Mattson does not disclose wherein the monitoring configuration file includes a rule that only positions in the source code that will be called during execution of the application are monitored, and wherein determining the first set of positions comprises: analyzing the source code to determine that one or more lines of code at a first position of the plurality of positions will not be called during execution of the application; and omitting, from the first set of positions, the first position even if the one or more lines of code at the first position change the state of the target object.

However, Schmelter discloses analyzing the source code to determine that one or more lines of code at a first position of the plurality of positions will not be called during execution of the application (Schmelter [0012] lines 4-6; which shows the ability to identity object/variable that are not being used, viewed as ones that will not be called during execution, where it is disclosed specifically above being able to determine the location/position associated with object/variable information thus it is viewed by determine objects that are not being used would be able to determine the position/location that they are not being used); and
omitting, from the first set of positions, the first position even if the one or more lines of code at the first position change the state of the target object (Schmelter [0063] which shows the ability to remove objects, thus them being omitted, that are not being used, viewed as not being called, where it is disclosed specifically above the ability to track object/variable information and its associated location/position thus if the object is removed the associated position of that object is as well ).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Schmelter, showing the ability to determine more details associated with objects, into the monitoring system of Malkin as modified by Vaidya and Wagner and Mattson, for the purpose of being able to provide a more accurate picture by have more detail available for use and to take action on, as taught by Schmelter [0012] and [0063].

As to claim 28, Malkin as modified by Vaidya, Wagner,  Mattson and Schmelter discloses wherein the plurality of positions further includes a second set of positions, wherein the second set of positions includes one or more positions having lines of code that do not change the state of the target object, wherein the method is performed by a compiler (Wagner Abstract lines 1-5, Col. 3 lines 35-52; which shows being able to determine if there is a change in characteristics of code, thus viewed as code values thus being also able to determine where there in not a change associated with the code as well, where it is seen disclosed specifically above being able to determine the position/location associated with object information thus together can be seen as showing the second position/location where code characteristics/values do not change); 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Wagner, showing the determining changed values, into the monitoring system of Malkin as modified by Vaidya, for the purpose of increasing usability by being able to provided additional assistance to users developing code, as taught by Wagner Col. 3 lines 35-39.

Malkin as modified by Vaidya and Wagner and Mattson does not specifically disclose wherein determining the first set of positions comprises: analyzing, by the compiler, the source code to determine whether the target object at a first position of the plurality of positions is alive at the first position, wherein the target object is considered alive at a given position if the target object could be read after the given position and before the target object is modified again; and omitting, from the first set of positions, in response to determining that the target object in not alive at the first position, the first position even if the one or more lines of code at the first position  change the state of the target object.

However, Schmelter discloses wherein determining the first set of positions comprises: analyzing, by the compiler, the source code to determine whether the target object at a first position of the plurality of positions is alive at the first position, wherein the target object is considered alive at a given position if the target object could be read after the given position and before the target object is modified again (Schmelter [0012] lines 4-6; which shows being able to determine/analyze to determine that a target object/variable is alive, where it is disclosed specifically above that the monitoring includes monitoring object/variables including its location/position information as well thus together can be viewed as determining whether the target object at that position is alive); and
omitting, from the first set of positions, in response to determining that the target object in not alive at the first position, the first position even if the one or more lines of code at the first position change the state of the target object (Schmelter [0063] lines 15-19; which shows the ability to remove/omit the target object that is determined to dead and not be used, where it is disclosed specifically above that monitoring includes being able to monitor the specific location/position of object/variable information as well thus in the removal/omitting of the object that is dead/not alive would also result in the omitting/removal of the position/location where that object is).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Schmelter, showing the ability to determine more details associated with objects, into the monitoring system of Malkin as modified by Vaidya and Wagner and Mattson, for the purpose of being able to provide a more accurate picture by have more detail available for use and to take action on, as taught by Schmelter [0012] and [0063].

Allowable Subject Matter
Claim 26 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADFORD F WHEATON whose telephone number is (571)270-1779.  The examiner can normally be reached on Monday-Friday 8:00-5:00 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRADFORD F WHEATON/Examiner, Art Unit 2193                                                                                                                                                                                                        
/Chat C Do/Supervisory Patent Examiner, Art Unit 2193